Title: To James Madison from William C. C. Claiborne, 20 August 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 20 August 1805, New Orleans. “Mr. Moralis has at length acceeded to my wishes, And given an assurance in writing, that ‘during his residence in this Territory no further Sales of Lands west of the Perdido shall be made by him’; nor will ‘he complete the Titles for Land heretofore contracted for under the Spanish Government, and which lie within the Limits aforesaid.’ A Copy of the Instrument signed by Mr. Moralis and of the Marquis’s last letter to me upon the subject, shall be transmited to you by the next Mail.
          “The affairs of the Territory, being now in a situation to admit of my absence from this City for a short time, I propose seting out this afternoon, on a Journey to the several Counties. In making this excursion, I have two objects in view; the one, to benefit my Health, which is much impaired, and the other, to assist personally in organizing the Militia.
          “During my absence, I shall receive regular communications from New Orleans, and if my presence in the City should be necessary, I shall hasten my return. I have also made arrangements for the immediate Conveyance to me of your despatches, and you may rely on my faithful attention to any Instructions which may be given me.”
        